Appellate Case: 21-4068     Document: 010110711457       Date Filed: 07/15/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            July 15, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  NANCY RODRIGUEZ, in her personal
  capacity and as personal representative of
  the Estate of Jose Mena, deceased,

        Plaintiff - Appellant,

  v.                                                          No. 21-4068
                                                     (D.C. No. 1:18-CV-00115-CW)
  CACHE COUNTY CORPORATION;                                     (D. Utah)
  CACHE COUNTY SHERIFF'S OFFICE;
  LOGAN CITY POLICE DEPARTMENT,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, BACHARACH, and PHILLIPS, Circuit Judges.
                   _________________________________

       While housed at Cache County Jail, Jose Mena committed suicide. His wife,

 Nancy Rodriguez, in her individual capacity and as a representative of his estate,

 brought 42 U.S.C. § 1983 claims against Cache County Corporation and Cache

 County Sheriff’s Office (collectively, “Cache County”).1 She alleges that Cache



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         Ms. Rodriguez included no individual defendants in her First Amendment
 Complaint (“FAC”). But she did also assert a state-law claim of “wrongful
 death/negligence” against Cache County and the Logan City Police Department. FAC
Appellate Case: 21-4068      Document: 010110711457        Date Filed: 07/15/2022   Page: 2



 County violated Mena’s rights under the United States Constitution and alleges a

 separate claim based on the Utah Constitution.

          Cache County moved for summary judgment. The district court granted its

 motion on all of Ms. Rodriguez’s claims. Ms. Rodriguez now appeals. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.

                                     BACKGROUND

          On September 3, 2016, Mena was involved in a domestic dispute with Ms.

 Rodriguez. Their argument turned violent and eventually led a neighbor to call the

 police. Several officers from the Logan City Police Department responded and

 arrested Mena for multiple offenses, including domestic violence, assault, and child

 abuse.

          The officers memorialized the details of the encounter in their written police

 reports. For example, Officer Cody Olsen’s report included the contents of his

 interview of Ms. Rodriguez about the incident. During that interview, Ms. Rodriguez

 told Officer Olsen that Mena had physically struck her and her daughter and held

 various weapons—a razor, gun, and knife—during the dispute. Ms. Rodriguez told

 Officer Olsen that she was worried that Mena would hurt himself with these

 weapons.2


 at 6. The district court dismissed this claim under Utah’s Governmental Immunity
 Act. Ms. Rodriguez does not appeal the dismissal of this claim.
          2
        Other officers documented in their reports that Ms. Rodriguez had told them
 that Mena had threatened to kill himself.

                                              2
Appellate Case: 21-4068    Document: 010110711457        Date Filed: 07/15/2022    Page: 3



       Officer Olsen and Officer Nathan Argyle then transported Mena to Cache

 County Jail.3 There, Deputy Colton Peterson completed the initial-intake process.

 Cache County Jail policies state that its staff “should” communicate with the

 arresting and transporting officers.4 Even so, the record is ambiguous about whether

 Deputy Peterson spoke with either Officer Olsen or Officer Argyle after they

 transported Mena to the jail. But the record is clear that “Deputy Peterson . . . was

 not informed that Ms. Rodriguez had represented to arresting officers that Mr. Mena

 was suicidal or that his mother had committed suicide.” Appellant R. vol. 1 at 73.

       As part of the intake process, Deputy Peterson asked Mena a list of questions,

 including some about his mental health. For example, Deputy Peterson asked Mena

 whether he was suicidal—to which Mena responded no. Jail policies also required

 Deputy Peterson to observe Mena’s “behavior, condition, whether [he] appeared

 inebriated, and if [he] said anything that should be noted.” Appellant R. vol. 1 at 72.

 Ultimately, Deputy Peterson did not identify any risk factors for self-destructive

 behavior.

       After Mena completed the intake process, he was sent to booking. Cache

 County Jail has a policy advising that its booking officers “should” speak with the


       3
         Though an investigation into Mena’s suicide listed Officer Olsen and Officer
 Argyle as the officers who transported Mena to Cache County Jail, Officer Argyle
 does not recall transporting Mena. We will assume that Officer Olsen and Officer
 Argyle were the arresting and transporting officers.
       4
          For example, one policy states: “Before the transporting officer has left the
 jail, booking deputies should ask the officers questions about the inmate’s demeanor,
 attitude, and behavior prior to arriving at the jail.” Appellant R. vol. 2 at 2.
                                            3
Appellate Case: 21-4068       Document: 010110711457      Date Filed: 07/15/2022        Page: 4



 transporting officers if they suspect the arrestee may have mental-health conditions

 or is at risk of self-destructive behavior.5 But by the time Mena arrived at booking,

 the transporting officers had already left. So Mena’s booking officer, Deputy Cody

 Atwood, completed the booking procedures without speaking to Officer Olsen or

 Officer Argyle.

       During booking, jail policies required Deputy Atwood to ask Mena “questions

 related to suicide, mental health, and self-destructive behavior.” Appellant R. vol. 1

 at 75. In response to these questions, Mena told Deputy Atwood that he had never

 received mental-health counseling; that he had never experienced depression or mood

 swings; and that “he had never attempted suicide or self-mutilation.” Appellant R.

 vol. 1 at 77. He also told Deputy Atwood that “he was not going to harm himself

 while incarcerated.” Id. While speaking with Mena, Deputy Atwood observed that

 Mena appeared “fairly happy.” Id. After completing the booking process, Mena was

 placed into the maximum-security section of the jail given the serious nature of his

 charges.




       5
           For example, one policy states:

       If the booking deputy observes anything during the intake process which
       creates a suspicion that the arrestee may have mental problems or is a
       self-destructive behavior risk, questions should be directed to the peace
       officer or other person who brought the arrestee to the CCJ to determine
       the extent of the potential risk of self-destructive behavior by the arrestee.

 Appellant R. vol. 2 at 10.
                                             4
Appellate Case: 21-4068       Document: 010110711457     Date Filed: 07/15/2022       Page: 5



         None of Cache County Jail’s officers reviewed Officer Olsen’s arrest report,

 or any other documents related to his arrest or charges. In fact, according to one

 Cache County Jail employee, Doyle Peck, the jail “discourage[s]” its officers from

 reading those documents because it may prevent them from “deal[ing] impartially

 with” an inmate. Appellant R. vol. 1 at 169.

        On September 16, 2016, at Mena’s request, he was moved from the jail’s

 maximum-security section to general population. Four days later, on September 20,

 2016—seventeen days after he arrived at Cache County Jail—Mena committed

 suicide by hanging himself inside his cell.

                                      DISCUSSION

 I.     Standard of Review

        We review a grant of summary judgment de novo and apply the same legal

 standard that applies in the district court. Jones v. Barnhart, 349 F.3d 1260, 1265

 (10th Cir. 2003). This means we view all facts in favor of the non-moving party and

 draw all reasonable inferences in her favor. Lounds v. Lincare, Inc., 812 F.3d 1208,

 1220 (10th Cir. 2015). Summary judgment is appropriate when “the movant shows

 that there is no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue is “genuine” if there is

 evidence on both sides of the dispute that would allow a rational trier of fact to

 resolve the issue in either side’s favor. Lounds, 812 F.3d at 1220. A fact is “material”

 if it is essential to a claim. Id.



                                               5
Appellate Case: 21-4068    Document: 010110711457         Date Filed: 07/15/2022      Page: 6



 II.    Deliberate Indifference

        When seeking to hold a municipality liable under § 1983, a plaintiff ordinarily

 must demonstrate an underlying constitutional violation by an individual municipal

 employee. See Strain v. Regalado, 977 F.3d 984, 997 (10th Cir. 2020) (“We typically

 ‘will not hold a municipality liable for constitutional violations when there was no

 underlying constitutional violation by any of its officers.’” (quoting Olsen v. Layton

 Hills Mall, 312 F.3d 1304, 1317–18 (10th Cir. 2002)); see also Est. of Larsen v.

 Murr, 511 F.3d 1255, 1264 (10th Cir. 2008) (“A § 1983 suit against a municipality

 for the actions of its police officers requires proof that (1) an officer committed a

 constitutional violation and (2) a municipal policy or custom was the moving force

 behind the constitutional deprivation that occurred. But without the predicate

 constitutional harm inflicted by an officer, no municipal liability exists.” (internal

 citation omitted)); Trigalet v. City of Tulsa, 239 F.3d 1150, 1155–56 (10th Cir. 2001)

 (“[E]ven if it could be said that Tulsa’s policies, training, and supervision were

 unconstitutional, the City cannot be held liable where, as here, the officers did not

 commit a constitutional violation.”). Thus, Ms. Rodriguez’s municipality claim

 hinges on her showing that an individual county actor violated Mena’s constitutional

 rights.6


        6
          If a plaintiff chooses to do so, he or she may attempt to show municipality
 liability “even in the absence of individual liability by any county actor” when “the
 sum of multiple officers’ actions taken pursuant to municipal policy results in a
 constitutional violation.” See Crowson v. Washington Cnty., 983 F.3d 1166, 1185
 (10th Cir. 2020) (citing Garcia v. Salt Lake Cnty., 768 F.2d 303 (10th Cir. 1985)).
 Ms. Rodriguez has not advanced any such theory here or in the district court. And
                                             6
Appellate Case: 21-4068     Document: 010110711457        Date Filed: 07/15/2022     Page: 7



        Section 1983 claims based on a jail suicide are “treated as claims based on the

 failure of jail officials to provide medical care for those in their custody.”7 Barrie v.

 Grand Cnty., 119 F.3d 862, 866 (10th Cir. 1997). These claims are “judged against

 the deliberate indifference to serious medical needs test.” Cox v. Glanz, 800 F.3d

 1231, 1248 (10th Cir. 2015) (internal quotations and citation omitted).

        To show deliberate indifference for summary-judgment purposes, a plaintiff

 must offer evidence that the individual actor “both [was] aware of facts from which

 the inference could be drawn that a substantial risk of serious harm exists, and . . .

 also draw the inference.”8 Id. (quoting Farmer v. Brennan, 511 U.S. 825, 837

 (1994)). In other words, to demonstrate deliberate indifference, the plaintiff must




 here, we will not do so for her. See Est. of Burgaz v. Bd. of Cnty. Comm’rs for
 Jefferson Cnty., 30 F.4th 1181, 1190 (10th Cir. 2022) (declining to consider whether
 the “combined actions of deputies can suffice for certain Monell claims” because the
 plaintiff failed to raise this argument); see also Dodds v. Richardson, 614 F.3d 1185,
 1208 (10th Cir. 2010) (noting that we “should neither raise sua sponte an argument
 not advanced by a party either before the district court or on appeal, nor then
 advocate a particular position and resolve the appeal based on that advocacy”
 (citation omitted)).
        7
         Ms. Rodriguez frames the underlying constitutional violation as the denial of
 the right to medical care under the Eighth and Fourteenth Amendments. But because
 Mena was a pretrial detainee at Cache County Jail, his constitutional right to
 adequate medical care arises under the Fourteenth Amendment. See Strain, 977 F.3d
 at 989 (explaining that the constitutional basis for a pretrial detainee’s deliberate-
 indifference claim arises from the Fourteenth Amendment).
        8
          The test for deliberate indifference also has an objective component. See
 Strain, 977 F.3d at 989. But we need not discuss this factor because, as we will
 explain, Ms. Rodriguez has failed to satisfy the subjective component.
                                             7
Appellate Case: 21-4068    Document: 010110711457         Date Filed: 07/15/2022     Page: 8



 show that the jail officer acted with the requisite state of mind—here, “actual

 knowledge . . . of an individual inmate’s substantial risk of suicide.” Id. at 1249.

       Based on the summary-judgment materials, the district court found that “the

 County had no knowledge of Mr. Mena’s risk of suicide and that nothing occurred

 during the approximately two weeks that Mr. Mena spent in [Cache County Jail] that

 indicated that he was suicidal.” Appellant R. vol. 1 at 26. Reviewing de novo, we

 agree with this conclusion.

       Ms. Rodriguez presented no evidence that any individual officer had “actual

 knowledge” of Mena’s substantial risk of suicide. Indeed, Ms. Rodriguez admits that

 Cache County jail officers were never made aware of this risk. See Appellant R. vol.

 1 at 73 (admitting that “Deputy Peterson . . . was not informed that Ms. Rodriguez

 had represented to arresting officers that Mr. Mena was suicidal or that his mother

 had committed suicide”); Appellant R. vol. 1 at 77 (admitting that “[n]o one informed

 Deputy Atwood that a member of Mr. Mena’s family had told the arresting officers

 that he was suicidal”). Nor does she direct us to evidence that Mena’s behavior at

 Cache County Jail would have alerted a jail officer that he presented a suicide risk. In

 fact, Ms. Rodriguez does not dispute that “[d]uring the intake process, Deputy

 Peterson did not identify any of the risk factors for self-destructive behavior.”

 Appellant R. vol. 1 at 73. She also doesn’t dispute that “Mr. Mena informed Deputy

 Atwood that he had not previously and was not at that time receiving mental health

 counseling; that he was not at that time, and had not previously experienced

 depression or mood swings; that he had never attempted suicide or self-mutilation;

                                             8
Appellate Case: 21-4068     Document: 010110711457        Date Filed: 07/15/2022       Page: 9



 and, that he was not going to harm himself while incarcerated.” Appellant R. vol. 1 at

 77.

        Without that sort of evidence, Ms. Rodriguez’s municipal-liability claim

 against Cache County must fail. This is because it is insufficient to merely allege that

 Cache County Jail maintained policies or customs of (1) not having its jail officers

 speak with the arresting or transporting officer on arrival at the jail, or (2) not having

 its jail officers review probable-cause statements, arrest reports, or other charging

 documents when there has been no showing that an individual jail officer deprived

 Mena of his constitutional rights. See Strain, 977 F.3d at 997 (“We typically will not

 hold a municipality liable for constitutional violations when there was no underlying

 constitutional violation by any of its officers.” (internal quotations and citation

 omitted)); see also Est. of Burgaz., 30 F.4th at 1186 (“An official’s failure to

 alleviate a significant risk of which he was unaware, no matter how obvious the risk

 or how gross his negligence in failing to perceive it, is not a constitutional

 violation.”).

        Finally, Ms. Rodriguez argues that the district court failed to resolve

 inferences and issues of material fact in her favor. But none of the inferences and

 issues bear on whether any individual officer acted with deliberate indifference and

 thus committed a constitutional violation. For example, Ms. Rodriguez argues that

 the court should have inferred that the arresting officers “did in fact convey Mr.

 Mena’s risk of suicide.” Opening Br. at 20. Yet, as just explained, she has already

 admitted that Deputy Peterson “was not informed that Ms. Rodriguez had represented

                                             9
Appellate Case: 21-4068     Document: 010110711457        Date Filed: 07/15/2022    Page: 10



  to arresting officers that Mr. Mena was suicidal or that his mother had committed

  suicide.” Appellant R. vol. 1 at 73. And part of her claim turns on Cache County Jail

  maintaining a custom or policy of not having their intake deputies ask questions of

  arresting and transporting officers. Thus, there was no reason for the district court to

  infer that Deputy Peterson knew about Mena’s suicide risk.

         At bottom, Ms. Rodriguez fails to show that any individual jail officer had

  actual knowledge of Mena’s substantial risk of suicide. Thus, she has failed to

  demonstrate any underlying constitutional violation by an individual defendant. So as

  a result, the district court correctly dismissed her municipality claim against Cache

  County.

  III.   Unnecessary Rigor Under the Utah Constitution

         As we read her FAC, Ms. Rodriguez asserts a § 1983 claim based on an

  alleged violation of the Utah Constitution’s Unnecessary-Rigor Clause. See FAC at 5.

  But a “[a] violation of state law cannot give rise to a claim under section 1983.”

  Marshall v. Columbia Lea Reg’l Hosp., 345 F.3d 1157, 1164 (10th Cir. 2003). Thus,

  we note that the alleged violation of the Utah Constitution’s Unnecessary-Rigor

  Clause cannot support Ms. Rodriguez’s § 1983 claim.

         But the parties and the district court approach the FAC as raising a standalone

  state-law claim based on the Utah Constitution, not as a predicate for liability under

  § 1983. So we do the same.

         The Utah Constitution’s Unnecessary-Rigor Clause states: “Persons arrested or

  imprisoned shall not be treated with unnecessary rigor.” Utah Const. art. 1, § 9. The

                                             10
Appellate Case: 21-4068     Document: 010110711457        Date Filed: 07/15/2022     Page: 11



  clause “is focused on the circumstances and nature of the process and conditions of

  confinement.” State v. Houston, 353 P.3d 55, 72 (Utah 2016) (citation omitted). Its

  aim is to protect prisoners from “unnecessary abuse.” Dexter v. Bosko, 184 P.3d 592,

  595 (Utah 2008) (quoting Bott v. DeLand, 922 P.2d 732, 737 (Utah 1996), overruled

  in part on other grounds, Spackman v. Bd. of Educ., 16 P.3d 533 (Utah 2000)).

  “Abuse” in this context “focuses on ‘needlessly harsh, degrading, or dehumanizing’

  treatment of prisoners.” Id. (quoting Bott, 922 P.2d at 740). But the clause does not

  protect against “frustrations, inconveniences, and irritations that are common to

  prison life.” Id. at 597 (quoting Bott, 922 P.2d at 741).

        Ms. Rodriguez devotes little attention to this claim in her brief. Her argument

  effectively boils down to this: a jail suicide is not a “‘frustration, inconvenience, and

  irritation’ that should be ‘common to prison life.’” Opening Br. at 21. But as the Utah

  Court of Appeals recently held, a prisoner’s suicide need not equate with a showing

  of unnecessary rigor. See Christensen v. Salt Lake Cnty., 510 P.3d 299, 310 (Utah Ct.

  App. 2022) (rejecting unnecessary-rigor claim based on jail suicide). Thus, Ms.

  Rodriguez has not established unnecessary rigor.

        As a result, the district court correctly dismissed this claim.




                                             11
Appellate Case: 21-4068   Document: 010110711457    Date Filed: 07/15/2022   Page: 12



                                    CONCLUSION

        For these reasons, we affirm.


                                         Entered for the Court


                                         Gregory A. Phillips
                                         Circuit Judge




                                        12